DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
Response to Arguments
	Applicant's arguments filed May 4. 2021 have been fully considered but they are not persuasive. Regarding Claim 1, applicant amends claim 7 into claim 1 and states Chepulskyy does not disclose the limitation.  However, Chepulskyy discloses the capping layer 35 may be an amorphous material being Ru in oxide, i.e. RuO (Para [0047]).
Status of the Claims
Claims 2, 7, and 13-25 are canceled.  Claims 1, 3-6, and 8-12 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in further view of Hsieh (US 2014/0185182).	Claim 1, Jan discloses (Fig. 1) a method of fabricating a magnetic tunneling junction (MTJ) element (MTJ, Para [0029]), comprising:	providing a substrate (10, substrate, Para [0029])	forming a reference layer (23, reference layer, Para [0029]) on the substrate (23 formed on 10);	forming a tunnel barrier layer (33, tunnel barrier layer, Para [0031]) on the reference layer (33 on 23); 	forming a free layer (34, free layer, Para [0034]) on the tunnel barrier layer (34 on 33); and	forming a composite capping layer (35, capping layer may be composite Ru/Ta/Ru, Para [0035]) on the free layer (35 on 34), wherein the composite capping layer comprises a light-element sink layer (35 may consist of Ta which may function as light-element sink layer consistent with the specification, Para [0035]), a diffusion-stop layer or combinations thereof,  wherein the composite capping layer is in direct contact with the free layer and forms a first interface with the free layer (35 is in direct contact with 34 and creates a first interface), wherein the composite capping layer is in direct contact with a top electrode and forms a second interface with the top electrode (top electrode (not shown) may be formed on 35 where it would form a second interface, Para [0049]),  wherein the reference layer, the tunnel barrier layer, the free layer, and the composite capping layer constitute an MTJ stack (MTJ formed of stack of 23/33/34/35, Para [0029]).	Jan does not explicitly disclose the capping layer comprises an amorphous layer, wherein the amorphous layer comprises magnetic metal comprising CoFeB, FeB or CoB, or an oxide comprising RuO,  and wherein the top electrode is a ruthenium top electrode having a hexagonal close packed (hcp) crystalline structure.	However, Chepulskyy discloses a composite capping layer for a magnetic element may comprise Claim 8, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the light-element sink layer is made of metals having ability of absorbing light elements diffused from the free layer.	However, Jan discloses a layer with the same material (35 may consist of Ta, Para [0035], which) as the instant application spec (see Jan, Para [0035]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the Ta of Jan would have the light absorbing properties as it is one of the listed materials (see Claim 9 below).	Claim 9, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 8.	Jan discloses wherein the light-element sink layer comprises non-magnetic metals including Ta, Ti or Zr or magnetic materials including Fe or its alloys (35 may consist of Ta, Para [0035]).	Claim 12, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan discloses wherein the tunnel barrier layer comprises an insulator comprising MgO, Al0x, MgAlO, MgZnO, HfO, or any combination thereof (33 may be MgO, Para [0031]).	
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Ranjan (US 2013/0088914).	Claim 3, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the composite capping layer is in direct contact with a non-magnetic layer of the free layer.	However, Ranjan discloses (Fig. 2) a capping layer (28, cap layer, Para [0062]) is in direct contact (28 contacts 26) with a non-magnetic layer of the free layer (26, graded free layer is made of nonmagnetic compounds, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the graded free layer of Ranjan as it lowers switching current and is scalable (Ranjan, Para [0067]).	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Huai (US Pat. No. 7,760,474).	Claim 4, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the composite capping layer is in direct contact with a cap layer of the free layer.	However, Huai discloses (Fig. 3) capping layer (270, capping layer(s), Col. 6, lines: 10-25) is in direct contact (270 is in direct contact with 260/250/240) with a cap layer (260/250/240, second pinning layer/pinned layer/second barrier layer, Col. 6, lines: 10-25, under broadest reasonable interpretation may be considered a cap layer of 230)  of a free layer (230, free layer, Col. 6, lines: 10-25).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 5, Jan in view of Chepulskyy, Hsieh, and Huai discloses the method according to claim 4.	Huai discloses (Fig. 3) wherein the cap layer (260/250/240) of the free layer (230) comprises MgO (240 included MgO, Col. 6, lines: 59-62).	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Chepulskyy (US 2013/0177781) in view of Hsieh (US 2014/0185182) in further view of Yang (US 2014/0154529).	Claim 6, Jan in view of Chepulskyy and Hsieh discloses the method according to claim 1.	Jan in view of Chepulskyy and Hsieh does not explicitly disclose wherein the amorphous layer is made of metals having amorphous structure and has a thickness of about 0.1 nm to 5.0 nm.	However, Yang discloses (Fig. 2) a cap layer (160, amorphous cap layer, Para [0022]) made up of metals (160 can be titanium, tantalum, ruthenium, Para [0022]) with a thickness less than 2 nm (160 is less than 20 angstroms, Para [0022]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness affects the total size of the MTJ and the layer’s properties). in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 	Claims 1, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2014/0103469) in view of Horng (US 2006/0208296) in further view of Hsieh (US 2014/0185182).	Claim 1, Jan discloses (Fig. 1) a method of fabricating a magnetic tunneling junction (MTJ) element (MTJ, Para [0029]), comprising:	providing a substrate (10, substrate, Para [0029])	forming a reference layer (23, reference layer, Para [0029]) on the substrate (23 formed on 10);	forming a tunnel barrier layer (33, tunnel barrier layer, Para [0031]) on the reference layer (33 on 23); 	forming a free layer (34, free layer, Para [0034]) on the tunnel barrier layer (34 on 33); and	forming a composite capping layer (35, capping layer may be composite Ru/Ta/Ru, Para [0035]), wherein the composite capping layer is in direct contact with the free layer and forms a first interface with the free layer (35 is in direct contact with 34 and creates a first interface), wherein the composite capping layer is in direct contact with a top electrode and forms a second interface with the top electrode (top electrode (not shown) may be formed on 35 where it would form a second interface, Para [0049]),  wherein the reference layer, the tunnel barrier layer, the free layer, and the composite capping layer constitute an MTJ stack (MTJ formed of stack of 23/33/34/35, Para [0029]).	Jan does not explicitly disclose the capping layer comprises a diffusion-stop layer, and wherein the top electrode is a ruthenium top electrode having a hexagonal close packed (hcp) crystalline structure.	However, Horng discloses (Fig. 11) a composite capping layer (51, capping layer may be Ru/Ta/Tu, Para [0061]) comprises a diffusion-stop layer (lower Ru acts as diffusion barrier, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the diffusion barrier layer of Horng as it can help prevent diffusion of the free layer (Horng, Para [0061]).	Furthermore, Hsieh discloses a first electrode may consist of a ruthenium with an hcp structure (Para [0017]).Claim 10, Jan in view of Horng and Hsieh discloses the method according to claim 1.	Jan in view of Horng and Hsieh does not explicitly disclose wherein the diffusion-stop layer is made of materials having low mobility at high temperature of above 400°C.	However, Horng discloses a diffusion barrier layer made with the same material (i.e. ruthenium) as the instant application spec (See Horng, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the ruthenium of Horng would have the properties as it is one of the listed materials (see Claim 14 below).	Claim 11, Jan in view of Horng and Hsieh discloses the method according to claim 10.	Horng discloses wherein the diffusion-stop layer comprises non-magnetic metals including Ru, Mo, W or alloys thereof, or oxides including MgO, TaO, AlO (lower Ru acts as diffusion barrier, Para [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Horng (US Pat. No. 6,396,671) discloses utilizing HCP ruthenium for a free layer (Abstract).	Fuke (US 2005/0201020) discloses utilizing ruthenium HCP as ca p layer to improve MR value (Para [0049]).	Mizunuma (UD 2017/0353225) discloses amorphous CoFeB as a capping layer material (Para [0076]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819